Exhibit 10.1
AMENDMENT AGREEMENT
This AMENDMENT AGREEMENT (the “Agreement”) is dated as of this 23 day of June,
2011, by and among PENNICHUCK CORPORATION, a New Hampshire corporation with a
principal place of business at 25 Manchester Street, Merrimack, New Hampshire
03054 (“PC” or the “Borrower”) and BANK OF AMERICA, N.A. (successor by merger to
FLEET NATIONAL BANK), a national bank organized under the laws of the United
States with a place of business at 1155 Elm Street, Manchester, New Hampshire
03101 (the “Bank”).
W I T N E S S E T H
WHEREAS, pursuant to the terms of a certain Loan Agreement between the Borrower
and the Bank dated March 22, 2005, as amended (the “Loan Agreement”) and certain
loan documents referenced therein or contemplated thereby (collectively the
“Loan Documents”), the Bank has made a certain $12,000,000 line of credit loan
to the Borrower (the
“Primary Line of Credit”) and a certain $4,000,000 line of credit loan to the
Borrower (the “Secondary Line of Credit”). Any capitalized term used herein
which is not defined herein shall have the meaning given to such term in the
Loan Agreement; and
WHEREAS, the Borrower has requested and the Bank has agreed to, among other
things, (i) extend the maturity date of the Primary Line of Credit; (ii) reflect
that the Secondary Line of Credit; has been terminated; and (iii) amend the Loan
Documents in certain other respects.
NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements therein contained, the receipt and adequacy of which are hereby
acknowledged, the parties covenant, stipulate, and agree as follows:
1. Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Bank as follows:
(a) The representations, warranties and covenants of the Borrower made in the
Loan Documents, as each may hereinafter be amended or modified, remain true and
accurate and are hereby reaffirmed as of the date hereof.
(b) The Borrower has performed, in all material respects, all obligations to be
performed by it to date under the Loan Documents, as each may hereinafter be
amended or modified, and no event of default exists thereunder.
(c) The Borrower is a corporation duly organized, qualified, and existing in
good standing under the laws of the State of New Hampshire and in all other
jurisdictions in which the character of the property owned or the nature of the
existing business conducted by such Borrower or Guarantor require its
qualification as a foreign corporation.

 

 



--------------------------------------------------------------------------------



 



(d) The execution, delivery, and performance of this Agreement and the documents
relating hereto (the “Amendment Documents”) are within the power of the Borrower
and are not in contravention of law, the Borrower’s Articles of Incorporation,
By-Laws, or the terms of any other documents, agreements, or undertaking to
which the Borrower is a party or by which the Borrower is bound. No approval of
any person, corporation, governmental body, or other entity not provided
herewith is a prerequisite to the execution, delivery, and performance by the
Borrower or any of the documents submitted to the Bank in connection with the
Amendment Documents to ensure the validity or enforceability thereof, or upon
execution by the Bank to ensure the validity or enforceability thereof.
(e) When executed on behalf of the Borrower, the Amendment Documents will
constitute a legally binding obligation of the Borrower, enforceable in
accordance with their terms; provided, that the enforceability of any provisions
in the Amendment Documents, or of any rights granted to the Bank pursuant
thereto may be subject to and affected by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and that the right of the Bank to specifically enforce any provisions
of the Amendment Documents is subject to general principles of equity.
2. Amendment To Loan Agreement. The Loan Agreement shall be amended as follows:
(a) Section 2.5 of Article II of the Loan Agreement is hereby amended by
deleting the first sentence thereof in its entirety and replacing it with the
following: “The Primary Line of Credit shall mature on February 28, 2012.”
(b) Article II-A of the Loan Agreement is hereby generally amended to reflect
that the Secondary Line of Credit is hereby terminated.
(c) The terms and conditions of the Loan Agreement, as amended hereby, are
hereby ratified and confirmed.
3. Amendment to Primary Line of Credit Note. The Revolving Credit Promissory
Note dated August 31, 2006, as amended, made payable by the Borrower to the Bank
in the principal amount of Twelve Million Dollars ($12,000,000) (the “Primary
Line of Credit Note”) is hereby amended as follows:
(a) The maturity date appearing in the last sentence of the third paragraph of
the Primary Line of Credit Note is hereby extended from June 30, 2011 to
February 28, 2012.
(b) This Agreement shall constitute an allonge to the Primary Line of Credit
Note.
(c) The terms and conditions of the Primary Line of Credit Note, as amended
hereby, are ratified and confirmed.
4. Ratification of Pledge Agreement. Reference is hereby made to that certain
Pledge Agreement dated August 31, 2006, as amended, from the Borrower to the
Bank (the “Pledge Agreement”). The Borrower hereby pledges and confirms unto the
Bank its pledge of the Pledged Collateral as defined in the Pledge Agreement to
secure the Secured Obligations, as defined in the Pledge Agreement. The Borrower
hereby ratifies and confirms the terms and conditions of the Pledge Agreement,
as amended hereby.

 

2



--------------------------------------------------------------------------------



 



5. Release of the Guaranty Agreement. Reference is hereby made to the Guaranty
Agreement dated March 22, 2005, as amended, from Pennichuck Water Works, Inc. to
the Bank (the “Guaranty Agreement”). Upon the termination of the Secondary Line
of Credit, the Guaranty Agreement is hereby released by the Bank. The Bank
hereby expressly acknowledges that the obligations under the Primary Line of
Credit Note and the Primary Line of Credit are hereby expressly excluded from
the definition of the Guaranteed Obligations under such Guaranty Agreement.
6. Conditions Precedent. The obligations of the Bank hereunder are subject to
fulfillment of the following conditions precedent:
(a) The Borrower shall execute and deliver to the Bank this Agreement and the
Amendment Documents.
(b) The Bank shall have received (i) certified copies of instruments evidencing
all corporate action taken by the Borrower to authorize the execution and
delivery of this Agreement and the Amendment Documents and (ii) such other
documents, legal opinions, papers and information as the Bank shall reasonably
require including all items listed on the Closing Agenda attached hereto as
Exhibit A.
(c) The Borrower shall pay the Bank a fee of $15,000 at or prior to closing.
7. Future References. All references to the Loan Documents shall hereafter refer
to such documents, as amended and shall expressly include, without limitation,
this Agreement and all other Amendment Documents.
8. Loan Documents. The Borrower shall deliver this Agreement to the Bank and
this Agreement shall be included in the term “the Loan Documents” in the Loan
Agreement. The Loan Documents, and the collateral granted to the Bank therein,
shall secure the Loan (as defined in the Loan Agreement) made pursuant to the
Loan Agreement, as amended, and the payment and performance of the Primary Line
of Credit, as amended.
9. Continuing Effect. The provisions of the Loan Documents, as modified herein,
shall remain in full force and effect in accordance with their terms and are
hereby ratified and confirmed.
10. General.
(a) The Borrower shall execute and deliver such additional documents and do such
other acts as the Bank may reasonably require to implement the intent of this
Agreement fully.

 

3



--------------------------------------------------------------------------------



 



(b) The Borrower shall pay all costs and expenses, including, but not limited
to, reasonable attorneys’ fees incurred by the Bank in connection with this
Agreement. The Bank, at its option, but without any obligation to do so, may
advance funds to pay any such costs and expenses that are the obligation of the
Borrower, and all such funds advanced shall bear interest at the highest rate
provided in the Note, as amended.
(c) This Agreement may be executed in several counterparts by the Borrower and
the Bank, each of which shall be deemed an original but all of which together
shall constitute one and the same Agreement.
[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

                  BANK OF AMERICA, N.A.    
 
           
/s/ Paula Belanger
 
  By:   /s/ Kenneth R. Sheldon
 
   
Witness
      Kenneth R. Sheldon, Its Duly    
 
      Authorized Senior Vice President    
 
                PENNICHUCK CORPORATION    
 
           
/s/ Pamela J. Gorman
 
  By:   /s/ Thomas C. Leonard
 
   
Witness
      Thomas C. Leonard, Its Duly    
 
      Authorized VP, Treasurer and CFO    

 

5



--------------------------------------------------------------------------------



 



EXHIBIT A
CLOSING AGENDA
Amendment to Financings
from
BANK OF AMERICA, N.A. (the “Bank”)
to
PENNICHUCK CORPORATION (the “Borrower”)
June 23, 2011
BORROWER’S DOCUMENTS (Items 1-4 to be Delivered by Borrower and Counsel)

1.  
PENNICHUCK CORPORATION — Certificate of Existence
  2.  
PENNICHUCK CORPORATION — Secretary’s Certificate including Articles, Bylaws,
Incumbency Certificate and Board of Directors Resolution (Bring down
certificate)
  3.  
Disbursement Authorization (form provided) and Payment of Bank fees and expenses
  4.  
Opinion of Counsel (Waived by Bank)

BANK’S DOCUMENTS (To be Prepared by Bank and its Counsel)

5.  
Amendment Agreement ($12,000,000 Line of Credit to PC)
  6.  
RSA 399-B Disclosure Statement ($12,000,000 Line of Credit to PC)

 

 